DETAILED ACTION

Examiner’s Note
This office action is in response to applicants’ amendments to the claims and remarks filed August 3, 2021.  Claims 1-24 are pending, with claims 8 and 15 being withdrawn as directed to non-elected subject matter, and claims 23 and 24 being new.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 9-12, 14, 17, 18 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Strom et al. (EP 2 141 255 A1) in view of Shakhpazov et al. (RU 2470088, herein referring to the English language translation dated October 31, 2017).
Regarding applicants’ claims 1 and 9, Strom et al. disclose an improved corrosion inhibiting assembly including a first metal member of steel with an optional Zn-Mg coating, the first metal member attached to an aluminum panel (paragraphs 0010-0013).  Strom et al. do not appear to require the use of a particular zinc-magnesium coating.  Shakhpazov et al. disclose a zinc based coating for the protection of steel, the coating exhibiting increased hardness, corrosion resistance, and quality at a reduced cost and including reduced dross formation (page 4 lines 1-4).  One of ordinary skill in the art at the time of the invention would have found it obvious to use the zinc based coating of Shakhpazov et al. as the zinc coating on the steel member of Strom et al. in order to provide the steel member having a coating which exhibits good corrosion protection, hardness and quality.
et al. comprises 0.84 to 5.24 weight % aluminum, 0.6 to 3.74 weight % magnesium, 0.003 to 0.03 weight % indium, and a balance of zinc.  One of ordinary skill in the art at the time of the invention would have found it obvious to select form the disclosed compositional proportions, including those values which fall within applicants’ claimed range.
Strom et al. further disclose that “…regular sealing measures, used for conventional contacts between zinc-coated steels are sufficient also in mix aluminum/steel combinations. Additional protection measures like wax can be omitted and it might even be sufficient to joint aluminum to zinc-magnesium coated steel without any further protection measures…” column 7 lines 30-35. In addition to the disclosure of conventional sealing measures, the disclosure that protection measures can be omitted is also a positive disclosure that the protection measures, such as wax may be used.  Where the aluminum and steel assembly is coated, the assembly would possess a protective coating around and adjacent the assembly zone as required by the present claims. 
Regarding applicants’ claims 2, 7 and 14, protection measures such as waxes and sealants applied to the assembly would include the entire assembly (claim 7), as well as, at least one part of the aluminum-based element (claim 2).   See column 7 lines 30-35.
Regarding applicants’ claims 3-5, 10-12 and 17, the examiner takes official notice that phosphate coatings and subsequent electropainted or cataphoretic coatings are known protective measures used in the automobile industry.  One of ordinary skill in the art would have found it obvious to use phosphate and cataphoresis coatings as the protective measures of Strom et al. where Strom et al. disclose the use of protective measures and where it is within the ordinary 
Regarding applicants’ claim 18, the assembly is formed by crimping (Strom et al., paragraph 0014 and figure 2a).
Regarding applicants’ claim 22, Shakhpazov et al. exemplify a coating with a thickness of 20µm (page 8).

Claims 6, 13, 16, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Strom et al. (EP 2 141 255 A1) in view of Shakhpazov et al. (RU 2470088, herein referring to the English language translation dated October 31, 2017) as applied to claims 1 and 9 above, further in view of Urushihara et al. (PGPub US 2009/0011269).
Strom et al. and Shakhpazov et al. do not appear to explicit disclose the use of an adhesive, however Strom et al. disclose that sealants have been used in joining aluminum and zinc coated steels and Urushihara et al. disclose the joining of aluminum and steel sheet materials where an organic resin adhesive film may be used in a thickness of approximately 0.1 to 10µm to suppress corrosion resulting from the joining of dissimilar metals (paragraphs 0202, 0203, and 0211).  One of ordinary skill in the art would have found it obvious to use an organic coating as demonstrated by Urushihara et al. between the aluminum and steel sheets of Strom et al. to provide suppression of dissimilar metal contact corrosion thereby extending the useful life of the assembly.  The distance between the components would be no more than the thickness of the film interposed between them, in the present case no more than 10µm.


Allowable Subject Matter
Claims 23 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding applicants’ claim 1, the prior art does not teach or suggest an assembly comprising an aluminum-based element and a steel element on at least one surface of the aluminum-based element, the steel element having a metal coating consisting of a zinc-aluminum-magnesium alloy including: from 2.3% to 3.3% by weight of magnesium, from 3.6% to 3.9% by weight of aluminum, and a remainder being zinc, inevitable impurities, and possibly one or more additional elements selected from among Si, Sb, Pb, Ti, Ca, Mn, Sn, La, Ce, Cr, Ni or Bi, where a coated surface of the steel element being in contact with the aluminum-based element in an assembly zone, and where a protective coating coats the assembly around and adjacent the assembly zone.
	Regarding applicants’ claim 16, the prior art does not teach or suggest a body-in-white for a vehicle comprising an assembly of an aluminum-based element and a steel element provided on at least one of the surfaces of the aluminum-based element, the steel element having a metal coating alloy consisting of from 2.3% to 3.3% by weight of magnesium, from 3.6% to 3.9% by weight of aluminum, and a remainder of zinc, inevitable impurities, and possibly one or more additional elements selected from among Si, Sb, Pb, Ti, Ca, Mn, Sn, La, Ce, Cr, Ni or Bi, 
and wherein an adhesive bonding coating the surface of the steel element with the aluminum-based element in an active assembly zone, the aluminum-based element and the steel element being spaced from each other due to the adhesive.

et al. disclose a zinc alloy containing magnesium and aluminum, the alloy additionally includes indium in amounts effective to improve the properties of the alloy and is excluded by the transitional phrase consisting of.  Further there is insufficient motivation such that one of ordinary skill in the art would have found it obvious to remove the indium form the alloy of Shakhpazov et al.  

Response to Arguments
	Applicants’ arguments filed august 3, 2021 have been found to support patentability with respect to new claims 23 and 24, however applicants’ arguments have not otherwise been found to be persuasive.
Applicants argue that Strom et al. do not disclose a protective coating around and adjacent the assembly zone, and explicitly disclose the desire to keep the attachment area and its surroundings free of protective coatings.  However the desire to keep the area free of coatings does not negate the disclosures of less preferred embodiments and does negate explicit teachings such as that the first and/or the second metal member comprise a coating free surface (paragraph 0008, i.e. the first or second metal member may include a coating).  Additionally, Strom et al. disclose that “…regular sealing measures, used for conventional contacts between zinc-coated steels are sufficient also in mix aluminum/steel combinations. Additional protection measures like wax can be omitted and it might even be sufficient to joint aluminum to zinc-magnesium coated steel without any further protection measures…” column 7 lines 30-35. In addition to the disclosure of conventional sealing measures, the disclosure that protection measures can be omitted is also a positive disclosure that the protection measures, such as wax may be used.  Where the aluminum and steel assembly is coated, the assembly would possess a protective coating around and adjacent the assembly zone as required by the present claims. 
et al. includes adhesive between the surfaces such as to space the steel and aluminum metal members from each other.  However while figure 2b does not clearly detail the interface between the metal members at the attachment area, element 30 in the figure is the attachment area (paragraph 0014) and would be understood by one of ordinary skill in the art to include adhesive in-between the sheets thereby bonding the metal members at the attachment area.  The adhesive as shown in figure 2b is adhesive that has been pushed out from between the sheets as they are pressed together with the remaining adhesive within attachment area 30 adhesively bonding the members thus separating them by a distance equal to the thickness of the adhesive.  To further support this understanding, Herring Jr. et al. disclose problems that occur with the adhesive bonding of sheet materials such as in the making of automobile doors where adhesive is often squeezed out of the joint area resulting in unsightly excess adhesive (col. 1 lines col. 1 lines 18-40 and figures 1-4). Herring Jr. et al. represents a detailed depiction of what would be understood with respect to the attachment area of Strom et al. in figure 2b.
	Applicants argue that use of a coating such as disclosed by Urushihara et al. runs counter to the explicit teaching in Strom et al. requiring that the aluminum and steel based elements be in direct contact.  Strom et al. has been reviewed to an explicit requirement of the members being in direct contact however no such teaching could be found. Applicants can demonstrate non-obviousness where it can be demonstrated that the prior art teaches away from the proposed modification, the proposed modification renders the article being modified unsuitable for its intended purpose, or there the proposed modification changes the principle operation of the article being modified.
et al. disclose that the first and/or second metal members comprise a coating free surface at the first attachment area (paragraph 0008) which is contrary to applicants assertion that Strom et al. explicitly requires the first or second members to be in direct contact.  Given that Storm et al. disclose the use of adhesives in the attachment area (figure 2b) and that either of the components may include a coating, Strom et al. is not found to teach away from the use of a coating in the attachment area.  Further, figure 2b clearly depicts adhesive in contact with the steel and aluminum elements at figure 2b.  Given the Strom et al. already discloses: 1) that adhesive may be present in the attachment area (figure 2b), 2) that either the first or second elements may include a coating (paragraph 0008), and 3) given that the adhesive of Urushihara et al. has been demonstrated to be effective in the joining of dissimilar materials, particularly aluminum and steel, there exists a reasonable expectation that: 1) the corrosion inhibiting structure of Strom et al. would not be rendered unsatisfactory by the use of the adhesive of Urushihara et al. and 2) the principle operation of the structure of Strom et al. would not be altered by use of the adhesive of Urshihara et al. .  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM C KRUPICKA whose telephone number is (571)270-7086. The examiner can normally be reached Monday-Friday 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571)272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Krupicka/Primary Examiner, Art Unit 1784